DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although the cited prior art of record discloses some of the claim limitations of claim 1 (for example, Shigeoka [EP 1715202] discloses a packaging system for a wheel hub assembly [fig 2], the packaging system comprising an outboard guard [11], the outboard guard having a planform [11] and comprising: an engagement portion [12] comprising an annular surface, an outboard bearing protector portion comprising an annular surface radially surrounding the engagement portion of the outboard guard, the annular surface of the outboard bearing protector portion being offset axially from the annular surface of the engagement portion of the outboard guard, and an outer rim comprising an annular surface radially surrounding the outboard bearing protector portion [paragraph 29 and 30]), the prior art does not disclose all claim limitations of claim 1 (for example, the prior at does not disclose an outboard retainer cap comprising an outboard guard opening comprising a substantially circular hole through the planform of the outboard guard or an outboard retainer cap being configured to be removably affixed to the outboard guard and comprising: an outboard alignment protrusion comprising a circular surface, an engagement portion comprising an annular surface radially surrounding the outboard alignment protrusion, the annular surface of the engagement portion of the outboard retainer cap being offset axially from the circular surface of the outboard alignment protrusion, and a retaining flange comprising an annular surface radially surrounding the engagement portion of the outboard retainer cap, the annular surface of the retaining flange being offset axially from the annular surface of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAVIER A PAGAN/Examiner, Art Unit 3735